Citation Nr: 1826072	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  09-05 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1987.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The issue was thrice before the Board.  In March 2012 the Board remanded the TDIU claim because it was deemed inextricably intertwined with the increased rating claims being remanded.  In April 2016, the Board denied the disability rating greater than 20 percent for urinary incontinence; disability rating greater than 10 percent for Guillain-Barré syndrome; and entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 order, the Court granted a Joint Motion for Partial Remand (JMR) and vacated the Board's denial of a TDIU.  The TDIU issue was remanded to the Board for a reexamination in accordance with Pederson v. McDonald, 27 Vet. App. 276 (2015).  

In January 2017, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for further development.  The issue has been returned to the Board for further appellate review.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


REMAND

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  In this case, the criteria for consideration of a schedular TDIU are not met.  

When the threshold criteria for consideration of a schedular TDIU are not met, the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation because of service-connected disabilities.  38 C.F.R. § 4.16 (b) (2017); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board cannot assign an extraschedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The evidence of record indicates that the Veteran has been unemployed since 2003 when he was hospitalized for bipolar disorder, for which he is not service connected.  

Employment records provided by BSH Home Appliance Corporation indicate that the Veteran was employed with them from March 25, 2002, until January 23, 2004.  His employment was terminated for unsatisfactory attendance.  

During a February 2007 VA examination, the examiner remarked that "the effect of the condition on the claimant's usual occupation is [that] he cannot work due to the nature of his headaches.  The effect of the condition on the claimant's daily activity is he has to rest and avoid all contact when he gets the headaches."  

Subsequent treatment notes, dated in November 2008, indicate the Veteran's complaint of migraine headaches, often associated with nausea, vomiting and lasting last 6-7 hours; 6-7 days per week.  Similar treatment notes dated in June 2010 indicate the Veteran's complaints of continuous headaches, on a daily basis.  The headaches vary in distribution and typically preceded by an aura of flashing lights, and when severe, produced nausea and vomiting.  

Regarding his urinary incontinence, the treatment records dated in November 2009, indicate the Veteran's complaints of incontinence, both day and night.  

Based on the preceding, the Board has determined that additional development of this claim is required.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's file to a qualified clinician for an opinion.  This is not a request for a social and industrial survey.  The entire claims file and a copy of this remand must be made available to the clinician for review, and the clinician must specifically acknowledge receipt and review of these materials in any reports generated.  

Based on a review of the claims file, the clinician must provide a functional assessment of each of the Veteran's individual service-connected disabilities on his ability to work, without consideration of his age or nonservice-connected disabilities.  

The Veteran's service-connected disabilities are:

   a.  headaches, rated 50 percent disabling;
   
   b.  urinary incontinence due to chronic cystitis, rated 
   20 percent disabling;
   
   c.  Guillain-Barré syndrome, rated 10 percent 
   disabling;
   
   d.  residuals of a left ankle fracture, rated 
   noncompensable; and
   
e.  residuals of a nose fracture, rated noncompensable

The clinician must provide all findings, along with a complete rationale for any opinions provided.

2.  Then, refer the claim to the Director of the Compensation Service for consideration of the issue of entitlement to TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16 (b).  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

